internal_revenue_service p o box cincinnati oh number release date date date legend x foundation fellowships universities department of the treasury employer_identification_number contact person - id number contact telephone number uil dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that x was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 ‘your letter indicates that x will operate grant-making program to make fellowship grants to individuals for study at educational institutions that normally maintain a regular faculty and curriculum and normally has a regular organized body of students in attendance at the place where educational activities are carried on the fellowship program is intended to enhance the educational opportunities for individuals in z who will research some aspect of the natural sciences or natural history in the region of southern x is best suited for g since y will fund a type of project to facilitate the integral element of the advanced degree programs in natural sciences of z the eligible group will consist of all individuals who attend z who would like to conduct research on natural sciences or natural history it is expected that x will limit the fellowship grants for study research on natural sciences or natural history the applicant from z must have a faculty sponsor from z a faculty committee will be established at each of the participating colleges committee made up of instructors from appropriate areas of interest will be the liaison between x and z the faculty committee will be responsible for advertisement application review award selection and notification and disbursement of the fellowship_grant to the recipient the guidelines the faculty committee will follaw are set forth by the x the faculty committee must also comply with the guidelines set forth by z z will use the grant process guidelines from x when choosing the candidates for to be submitted to x interested individuals who wish to be considered for a grant will need to submit an application to the appropriate faculty committee at z the application must include a written proposal describing field work books travel research equipment research expenses nature and scope of project budget and support letter from a faculty sponsor each faculty committee will then select a maximum of three finalists from the applicants which will be forwarded to the selection committee of x the sponsor must sign off on the applicant’s project the faculty sponsor will be required to assist in the supervision of the project should the applicant receive the fellowship selection criteria will include interest of the natural science or natural history project potential importance of the project and relevance to the financial need of the applicant x will establish a fellowship committee consisting of at least two members with expertise in the natural science and natural history possibilities for y_to assist them in determining a winner of y the fellowship conimittee will review all applications from z the fellowship committee will then provide the board_of directors their recommendation along with a synopsis of the recommended project the board_of directors will make the final_decision based on recommendations from the fellowship committee the winner will then be announced to each faculty committee no family_member of x z faculty committee or fellowship committee is eligible for the fellowship_grant the number and amount of fellowships given by x will be determined by the evaluation of the applications and available grant monies available for the year the hope is to give at least one fellowship per year the fellowship_grant will be given to z in which x will work with the financial aid or other departments to get the fellowship_grant to the applicant in a timely manner progress on the research of the project is required in order to receive the full amount of the fellowship_grant the progress reports should be given to the faculty committee every six months the projected is being researched the faculty committee will then forward the progress to x when the project has been completed a final report on the findings should be sent to the faculty committee within days after completion the faculty committee will forward the results to x fellowship may be terminated if the reports are not completed the x agrees to maintain records that include the following __ information used to evaluate the qualification of potential grantees ii iii iv identification of the grantees including any relationship of any grantee to the private_foundation the amount and purpose of each grant and all grantee reports and other follow-up data obtained in administering the private foundation’s grant program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a jiterary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that gi iii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval sball apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records aud case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it section of the code provides that it may not be used or cited as a precedent ‘you must report any future changes in your grant making procedures please keep a copy of this letter in yout permanent records we have sent a copy of this letter to your representative as indicated in your power of attomey if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
